Citation Nr: 1505643	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for high cholesterol. 

4.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2009 and November 2010 rating decisions issued by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing before the Board in February 2013.  A transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attended a VA psychiatric examination in September 2010.  The examiner provided an examination and noted that the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD).  He offered no nexus opinion, as the Veteran did not have a diagnosis of PTSD.  The Board notes, however, that as the Veteran has been diagnosed with psychiatric disorders other than PTSD, the claim is not limited to service connection for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although a Veteran may only seek service connection for a given psychiatric disorder, the Veteran's claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed).  The issue must be remanded to obtain an addendum opinion regarding whether the Veteran has a current psychiatric disability that is causally or etiologically related to service.

In September 2009, the RO granted service connection for diabetes mellitus at 20 percent disabling.  In the same decision, the RO denied service connection for hypertension and high cholesterol.  In November 2009, within the applicable appeal period, the Veteran's representative submitted a document requesting review by a decision review officer and specifically documenting the Veteran's notice of disagreement to the decision of September 9, 2009 on all issues.  Therefore, the Board finds that the Veteran successfully submitted a timely notice of disagreement regarding the September 2009 rating decision.  The Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a Statement of the Case addressing the issues of entitlement to a higher initial disability rating in excess of 20 percent for diabetes mellitus, entitlement to service connection for high cholesterol, and entitlement to service connection for hypertension.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to these matters.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his psychiatric disabilities, to include depressive disorder, anxiety disorder, and PTSD.  The examiner should review the claims file, and then address the following:

a.)  Please list the Veteran's accurately diagnosed psychiatric disabilities that occurred at any point during the period on appeal.  Should the examiner find that the Veteran did not meet the criteria for PTSD at any time during the period on appeal, he should note what aspect of the DSM-IV criteria he did not meet.  

b.)  Is it at least as likely as not that any psychiatric disability diagnosed during the course of the appeal is causally or etiologically related to the Veteran's active service?  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

5.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



